DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 5-7, 9-15, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kundu [US 2018/0312167]
Claim 1.  A vehicular driver monitoring system, the vehicular driver monitoring system (the system 100, see Fig. 1, abstract, para [0023]) comprising:
a textile pneumographic sensor integrated into a seatbelt of a vehicle and operable to capture sensor data measuring representative of an aspect associated with breathing of a driver of the vehicle, wherein the textile pneumographic sensor comprises an outer conductive textile layer (the sensor being integrated into the conductive cloth/textile of the seatbelt 112 as the electrode layer 120 and being contacted to the chest or torso 122 of the vehicle operator 106 through the operator’s clothing or shirt while wearing the seatbelt 112, see Fig. 1-4, para [0023, 0044, 0055]);
wherein the outer conductive textile layer comprises a sensing electrode, and wherein the sensing electrode comprises a first surface configured to come into contact with a 
wherein the first surface of the sensing electrode, when the driver of the vehicle is wearing the seatbelt, comes into contact with the textile worn by the driver, and wherein the breathing of the driver changes an area of contact between the first surface of the sensing electrode and the textile worn by the driver, and wherein an impedance sensed by the textile pneumographic sensor is based on the area of contact between the first surface of the sensing electrode and the textile worn by the driver (the conductive clothing/textile electrode layer 120 being contacted to the chest or torso 122 of the vehicle operator 106 through the operator’s clothing or shirt while wearing the seatbelt 112 to sense change in capacitance or resistance caused by the movement of the torso 122, see Fig. 1-4, see Figs. 2-4, para [0016, 0029, 0057, 0059]);
a control comprising electronic circuitry and associated software, wherein the electronic circuitry comprises a processor operable to process sensor data captured by the textile pneumographic sensor and provided to the control (the vehicle computing device ECU 152 including processor 154 and memory 146 executed to perform one or more operations based on the received operator’s respiration data 160 from the electrode sensor 120, see Figs. 1-4, para [0030-0032]);
wherein the control, responsive to processing by the processor of sensor data captured by the textile pneumographic sensor, determines the impedance through the sensing electrode to determine the aspect associated with the breathing of the driver (the ECU 152 processing the operator’s respiration/breathing received from the cloth/textile electrode sensor 120, see Figs. 1-4, para [0019-0032, 0044]); and

wherein the control, responsive to processing by the processor of sensor data captured by the textile pneumographic sensor determining the impedance through the sensing electrode, monitors the driver based on the determined aspect associated with the breathing of the driver (the ECU 152 determined the breathing/respiration rate of the operator 106 based on the received data from the cloth/textile electrode sensor 120 with changing in capacitance or resistance caused by the movement of the torso 122 of the operator 106, see Figs. 3, 7, 8, para [0028-0032]).

Claim 5.   The vehicular driver monitoring system of claim 1, wherein the textile pneumographic sensor is operable to sense a breathing rate of the driver (the monitoring of operator’s breathing/respiration rate, see Figs. 3, 7, 8, para [0028-0032]).

Claim 6.  The vehicular driver monitoring system of claim 5, wherein the textile pneumographic sensor is operable to sense an electrical impedance of the driver’s thorax (as cited in respect to claim 1 above, and including the operator’s abdomen torso 122, see Figs. 1-4, para [0049, 005].

Claim 7.  The vehicular driver monitoring system of claim 1, wherein the sensing electrode is disposed at the driver’s thorax or abdomen (the textile electrode sensor 120 is contacted or disposed at the operator’s abdomen torso 122, see Figs. 1-4), and wherein the textile pneumographic sensor comprises and a reference electrode disposed at the driver’s thorax or abdomen (the sine wave generator 142 provides AC 
and wherein the reference electrode transmits a signal through the driver's thorax or abdomen, and wherein the sensing electrode receives the transmitted signal through the driver's thorax or abdomen (the current amplifier or capacitance-to-converter 136 receives the capacitance/resistance signal 713 from one or more textile electrode sensors 120 through the operator’s abdomen torso 122, see Figs. 3, 7, 9, para [0067]).

Claim 9.  The vehicular driver monitoring system of claim 1, wherein the area of contact of the first surface of the sensing electrode with the textile worn by the driver increases when the driver inhales, and wherein the area of contact of the first surface of the sensing electrode with the textile worn by the driver decreases when the driver exhales (the operator 106 inhalation or exhalation causes changes in expansion or contraction of the torso 122 measured by the textile electrode sensor 120 during breathing, see Figs. 1-4, 9, para [0029, 0053]).

Claim 10.   The vehicular driver monitoring system of claim 9, wherein the control switches a charge applied to the sensing electrode when impedance sensed by the textile pneumographic sensor is above a threshold level (as cited in respect to claims 1 and 8 above, and including the measured respiration rate over 25 breaths per minute or a threshold period of time, see Figs. 3, 7, para [0028, 0049, 0063])



Claim 12.   The vehicular driver monitoring system of claim 11, wherein the processor wirelessly communicates with the tracking device via a BLUETOOTH communication link (the Bluetooth, see Fig. 1, para [0041, 0042]).

Claim 13.  The vehicular driver monitoring system of claim 11, wherein the tracking device wirelessly communicates the processed sensor data to a remote server (the wireless Internet and/or server network 172, see Fig. 1, para [0042]).

Claim 14.  The vehicular driver monitoring system of claim 1, wherein the control, responsive to processing by the processor of sensor data captured by the textile pneumographic sensor, determines inattention of the driver based on the determined aspect associated with the breathing of the driver (as cited in respect to claim 1 above, and including the ECU 152 provides warning message and other information include physical impairment, distress or fatigue of the operator 106 while operating the vehicle 102, see Figs. 1, 7, para [0001, 0015, 0032, 0033]).

Claim 15.  The vehicular driver monitoring system of claim 1, wherein the control, responsive to processing by the processor of sensor data captured by the textile pneumographic sensor, determines fatigue of the driver based on the determined 

Claim 19.  A vehicular driver monitoring system, the vehicular driver monitoring system comprising:
a textile impedance based pneumography sensor disposed integrated into a seatbelt of a vehicle and operable to capture sensor data measuring representative of an aspect associated with breathing of a driver of the vehicle, wherein the textile impedance based pneumography sensor comprises an outer conductive textile layer;
wherein the outer conductive textile layer comprises a sensing electrode, and wherein the sensing electrode comprises a first surface configured to come into contact with a textile worn by the driver;
wherein the first surface of the sensing electrode, when the driver of the vehicle is wearing the seatbelt, comes into contact with the textile worn by the driver, and wherein the breathing of the driver changes an area of contact between the first surface of the sensing electrode and the textile worn by the driver, and wherein an impedance sensed by the textile impedance based pneumography sensor is based on the area of contact between the first surface of the sensing electrode and the textile worn by the driver;
wherein the sensing electrode is disposed at the driver’s thorax or abdomen, and the textile impedance based pneumography sensor comprises a reference electrode disposed at the driver’s thorax or abdomen, and wherein the reference electrode transmits a signal through the driver’s thorax or abdomen, and wherein the sensing electrode receives the transmitted signal through the driver's thorax or abdomen;

wherein the control, responsive to processing by the processor of sensor data captured by the textile impedance based pneumography sensor, determines the impedance through the sensing electrode to determine the aspect associated with breathing of the driver; and wherein the control, responsive to determining the impedance through the sensing electrode, monitors the driver based on the determined aspect associated with breathing of the driver of the vehicle (as cited in respect to claim 1 above, and including the vehicle ECU 152 and processor 154 and other logical programmatic and software configured to be executed and executable instructions, see Figs. 1, 7, 9, para [0039, 0040, 0060]).

Claim 20.  The vehicular driver monitoring system of claim 19, wherein an amount of contact of the first surface of the sensing electrode with the textile worn by the driver increases when the driver inhales, and wherein the amount of contact of the first surface of the sensing electrode with the textile worn by the driver decreases when the driver exhales (as cited in respect to claim 9 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu [US 2018/0312167] in view of Fung et al [US 2016/0001781]
Claim 16.  A vehicular driver monitoring system, the vehicular driver monitoring system comprising:
a textile impedance based pneumography sensor integrated into a seatbelt of a vehicle and operable to capture sensor data representative of a breathing rate of a driver of the vehicle, wherein the textile impedance based pneumographic sensor comprises an outer conductive textile layer:
wherein the outer conductive textile layer comprises a sensing electrode, and wherein the sensing electrode comprises a first surface configured to come into contact with a textile worn by the driver,
wherein the first surface of the sensing electrode, when the driver of the vehicle is wearing the seatbelt, comes into contact with the textile worn by the driver, and wherein the breathing of the driver changes an area of contact between the first surface of the sensing electrode and the textile worn by the driver, and wherein an impedance sensed by the textile impedance based pneumography sensor is based on the area of contact between the first surface of the sensing electrode and the textile worn by the driver;
a control comprising electronic circuitry and associated software, wherein the electronic circuitry comprises a processor operable to process sensor data captured by the textile impedance based pneumography sensor and provided to the control:

wherein the control, responsive to determining the impedance through the sensing electrode, monitors the driver based on the determined breathing rate of the driver to determine at least one selected from the group consisting of (i) driver attentiveness and (as cited in respect to the apparatus claim 1 above and including the warning group of driver physical conditions including driver's health fatigue, impairment, distress, heart rate, see para [0001, 0015, 0021]).
But Kundu fails to disclose determine at least one selected from the group consisting of driver attentiveness and driver drowsiness.
Fung et al suggests that the ECU 106 and response system 188 for determining one or more driver’s states including heart information, breathing rate information, driver’s attention, drowsy, distracted, etc, for alerting/warning and controlling of one or more vehicle systems 4612, see Figs. 23-25, 31, 46, para [0206, 0380, 0500, 0583)). Therefore, it would have been obvious to one skill in the art before the file date of the invention to substitute the determining alerting/warning of groups including driver’s attention and drowsy of Fung et al for the alert driver's physical conditions of Kundu to provide an alerting or warning based on the respiratory monitoring sensors for greater and safer driving and preventing of accident or collision.

 Claim 17.  The vehicular driver monitoring system of claim 16, wherein the sensing electrode is disposed at the driver's thorax or abdomen, and wherein the textile .

Response to Arguments
Applicant's arguments filed on 11/05/2021 have been fully considered but they are not persuasive.  Because,
Applicant’s arguments:
(A)	Kundu fails to disclose or suggest a textile pneumographic sensor, and clearly fails to disclosure or suggest a textile pneumographic sensor that includes an electrode that has a surface in contact with a textile worn by the driver, with the sensor sensing an impedance based on an area of contact between the surface of the sensing electrode and the textile worn by the driver, as claimed (collectively and in combination with the other claim elements). Instead, Kundu, at best, discloses a sensor that measures a variable capacitance of a driver based on “diaphragm movement and changes in lung volume.”

(B)	Kundu, either alone or in combination with any other prior art of record, does not disclose or suggest or render obvious the claimed invention of independent claim 1. With respect to the rejection of dependent claims 5-7 and 9-15, Applicant submits that Kundu, either alone or in combination with any other prior art of record, does not 

Response to the arguments:
(A)	Kundu discloses the first sensor electrode 120 may be integrated into the seatbelt 112 by placing the first sensor electrode 120 sandwiched between two layers of the seat belt 112, or by attaching the first sensor electrode 120 to the side of the seatbelt 112 that faces the torso 122.  Alternatively, as another example, a portion of the seatbelt may be constructed of a conductive cloth that may serve as the first sensor electrode 120. Numerous other variations will be apparent to those of skill in the art having the benefit of the disclosure herein (see Figs. 2-4, para [0055]).  The conductive cloth electrode sensors 120 and/or 128 signal indicative of a capacitance or resistance sensing techniques, as cited in claim 1 above, see Fig. 6, para [0057, 0059]).

(B)	Kundu discloses all the claim limitations as cited above.  However, it is obvious to combine the determining alerting/warning of groups including driver’s attention and drowsy of Fung et al for the alert driver's physical conditions or fatigues of Kundu to  provide an alerting or warning based on the respiratory monitoring sensors for greater and safer driving and preventing of accident or collision.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
01/04/2021